DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2021 has been entered.
Allowable Subject Matter
Claims 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a device comprising: a first semiconductor substrate; a second semiconductor substrate provided on a first side of the first semiconductor substrate and electrically connected to the first semiconductor substrate; a plurality of photoelectric conversion units each including a semiconductor region of a first conductivity type which is provided in the first semiconductor substrate; a plurality of optical portions provided on a second side of the first semiconductor substrate, the second side being opposite to the first side of the first semiconductor substrate; a floating diffusion region of the first conductivity type which is 


With respect to claim 28, the prior art of record fails to teach or suggest, a device comprising: a first semiconductor substrate; a second semiconductor substrate provided on a first side of the first semiconductor substrate and electrically connected to the first semiconductor substrate; a plurality of photoelectric conversion units provided in the first semiconductor substrate; a plurality of optical portions provided on a second side of the first semiconductor substrate, the second side being opposite to the first side of the first semiconductor substrate; a floating diffusion region provided in the first semiconductor substrate; a plurality of transfer gates provided on the first side of the first semiconductor substrate; an element isolation portion provided in the first semiconductor substrate; and a plurality of transistors provided in the second semiconductor substrate, -8-Amendment for Application No.: 16/579,058 Attorney Docket: 10087359WOUS05 wherein the plurality of the photoelectric conversion units at least include first through fourth photoelectric conversion units, the first photoelectric conversion unit and the second photoelectric conversion unit are arranged on a first line, the third photoelectric conversion unit and the fourth photoelectric conversion unit are arranged on a second line, the second line being parallel to the first line, the first photoelectric conversion unit and the third photoelectric conversion unit are arranged on a third line, the third line being perpendicular to the first line, the second photoelectric conversion unit and the fourth photoelectric conversion unit are arranged on a fourth line, the fourth line being parallel to the third line, the floating diffusion region is provided between the first photoelectric conversion unit and the fourth photoelectric conversion 
Claims 29-42 & 44 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOR KARIMY/Primary Examiner, Art Unit 2894